EXHIBIT 99.2 SFSB, Inc. Financial Statements December 31, 2013 and 2012 Independent Auditors’ Reports Financial Statements Consolidated Statement of Financial Condition Consolidated Statement of Operations Consolidated Statement of Comprehensive Loss Consolidated Statement of Changes in Shareholders’ Equity Consolidated Statement of Cash Flows Notes to Consolidated Financial Statements INDEPENDENT AUDITORS’ REPORT Board of Directors SFSB, Inc. Report on the Consolidated Financial Statements We have audited the accompanying consolidated financial statements of SFSB, Inc., and its subsidiaries (collectively, the “Company”), which comprise the consolidated statement of financial condition as of December 31, 2013 and the related consolidated statements of operations, comprehensive loss, changes in shareholders’ equity, and cash flows for the year then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of SFSB, Inc. and subsidiaries as of December 31, 2013 and the results of their operations and their cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Notes 2 and 3 of the consolidated financial statements, the Company did not meet its minimum capital requirements established by the Office of the Comptroller of the Currency of the United States of America (the “OCC”). Furthermore, the Company has suffered recurring losses from operations. These matters raise substantial doubt about the ability of the Company to continue as a going concern. Management’s plans in regard to these matters are described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our opinion is not modified with respect to this matter. Prior Period Financial Statements The consolidated financial statements of SFSB, Inc. as of December 31, 2012, were audited by other auditors whose report dated May 16, 2013, expressed an unmodified opinion on those consolidated statements. /s/ Stegman & Company Baltimore, Maryland May 19, 2014 Independent Auditors’ Report Board of Directors SFSB, Inc. We have audited the accompanying consolidated financial statements of SFSB, Inc., and its subsidiaries (collectively, the “Company”), which comprise the consolidated statement of financial condition as of December 31, 2012, and the related consolidated statements of operations, comprehensive loss, changes in shareholders’ equity, and cash flows for the year then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of SFSB, Inc. and subsidiaries as of December 31, 2012 and the results of their operations and their cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Notes 2 and 3 of the consolidated financial statements, the Company did not meet its minimum capital requirements established by the Office of the Comptroller of the Currency of the United States of America (the “OCC”). Furthermore, the Company has suffered recurring losses from operations. These matters raise substantial doubt about the ability of the Company to continue as a going concern. Management’s plans in regard to these matters are described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our opinion is not modified with respect to this matter. /s/ ParenteBeard LLC Allentown, Pennsylvania May 16, 2013 SFSB, Inc. Consolidated Statement of Financial Condition (Dollars in Thousands, Except Share Data) December 31, 2013 and 2012 Assets Cash and due from banks $ $ Federal funds sold - Interest bearing deposits with banks Cash and cash equivalents Time deposits with banks Mortgage backed securities, held-to-maturity (fair value of 2013 $211; 2012 $247) Loans held for sale - Loans receivable, net of allowance for loan losses of 2013 $3,862; 2012 $5,617 Foreclosed real estate Federal Home Loan Bank of Atlanta stock, at cost Bank owned life insurance Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits $ $ Long-term debt Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Shareholders' Equity Preferred stock, no par value; 1,000,000 shares authorized; none issued and outstanding - - Common stock, par value $0.01; 9,000,000 shares authorized; 2,975,625 shares issued and 2,668,453 shares outstanding at December 31, 2013 and 2012 27 27 Paid-in capital Retained deficit (substantially restricted) ) ) Unearned employee stock ownership plan shares ) ) Treasury stock at cost, 307,172 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ SFSB, Inc. Consolidated Statement of Operations (Dollars in Thousands, Except Per Share Data) December 31, 2013 and 2012 Interest Income Interest and fees on loans $ $ Interest on mortgage backed securities 4 5 Other interest income Total interest income Interest Expense Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for Loan Losses Net interest income (loss) after provision for loan losses ) Other Income Realized (loss) gain on sale of foreclosed real estate ) Rental income Gain on sale of loans 24 46 Income on bank owned life insurance Other income Total other income Other Expenses Compensation and other related expenses Write-downs on foreclosed real estate OREO expenses Professional fees FDIC insurance Occupancy expenses Service bureau expenses Director fees and expenses Regulatory assessment 63 Furniture, fixtures and equipment Telephone, postage and delivery 97 93 Advertising expenses 68 88 Loan expenses Other expenses Total other expenses Loss before income tax expense ) ) Income Tax Expense 1 Net loss $ ) $ ) Basic and Diluted Loss per Share $ ) $ ) SFSB, Inc. Consolidated Statement of Comprehensive Loss (Dollars in Thousands) December 31, 2013 and 2012 Net Loss $ ) $ ) Other Comprehensive Loss, Net of Tax Securities available-for-sale: Adjustment for realized gain on redemption (net of tax expense of $-0- and $-0-, respectively) — — Total other comprehensive loss — — Total comprehensive loss $ ) $ ) SFSB, Inc. Consolidated Statement of Changes in Shareholders' Equity (Dollars in Thousands) December 31, 2013 and 2012 Unearned Employee Retained Stock Common Paid-in Earnings Ownership Treasury Stock Capital (Deficit) Plan Shares Stock Total Balance, January 1, 2012 $
